Citation Nr: 1529658	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  08-03 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION


The Veteran had active duty service from March 1963 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran timely appealed that decision.

This case was previously before the Board in March 2011 and November 2013, when it was remanded for further development; that development having been completed, the case has been returned to the Board for further appellate review at this time.



FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that any lumbar spine disorder was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

2. The preponderance of the evidence is against a finding that any left leg disorder was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).

2.  A left leg disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note this is a virtual case.

Stegall Considerations

As noted above, the Board previously remanded this claim most recently in November 2013 for further development, primarily for more comprehensive examinations.  Further examinations were conducted in April 2014, and these claims were readjudicated in an June 2014 SSOC. Thus, there is compliance with the Board's remand instructions, as to only those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in March 2006, September 2006, March 2011, and October 2011, as well as the prior March 2011 and November 2013 remands, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as service personnel records, are in the file.  A formal finding as to unavailability of the Veteran's Social Security records was made by the RO in October 2011.  He has not identified any other potentially relevant available records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations in April 2014, with opinions, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.


Legal Criteria

The Veteran and his representative essentially contend that he sustained a left leg and back injury in service, specifically due to a jeep accident.  For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the Veteran's current back and left leg disabilities are not related to service or secondary to, or aggravated by, any service connected disability.

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current disability, in service incurrence or aggravation of a disease or injury, and a nexus between the claimed in service disease or injury and the present disease or injury. 38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498 506 (1995) affd, 78 F.3d. 604 (Fed Cir 1996).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a lumbar spine or left leg disability.   In this regard, the preponderance of the evidence of record indicates that, while the Veteran was involved in a jeep accident in service, the Veteran's current lumbar spine, left knee, and left hip disabilities first manifested many years after service, and are not related to service.

Reviewing the evidence of record, the Veteran's service treatment records indicate that the Veteran was involved in a September 1963 jeep accident.  He had complaints of pain in the head, shoulder, chest, left side and left thigh.  X-rays were negative.  One week later, the Veteran was seen for pain in his back from a car accident one week before.  He reported low back pain in the upper lumbar region. The physician indicated that the symptoms described were not substantiated by objective findings.  He was given heat treatment.  Another September 1963 treatment note indicated multiple aches from the motor vehicle accident.  A third treatment note in September 1963 indicated a large bruise on the right thigh and tenderness under both scapula.  The Veteran was assessed with multiple bruises and prescribed hot soaks for the leg and back. Finally, in September 1965, the Veteran was noted to have reinjured his back when lifting heavy weights the day before.  Tenderness was noted in the interscapular area.  The Veteran was diagnosed with back strain.  The Veteran's February 1966 separation examination indicated that the Veteran did not have a back or leg disability.  The Veteran reported a history of swollen or painful joints in his February 1966 Report of Medical History. 

After service, the Veteran was indicated to have chronic low back strain in October 1977.  In November 1996, the Veteran was indicated to have a history of low back pain with left radiculopathy, disc space narrowing of L5-S1, indicating degenerative disc disease.

The Veteran was provided with a VA examination dated in February 2006 in connection with his claims.  The examiner indicated that the Veteran's claims file was not available for review in connection with the examination and report.  The examiner noted that the Veteran had a history of back surgery in the 1980s and left knee surgery.  The examiner also indicated that there was trauma due to a 1966 jeep accident where the Veteran was pinned down.  X-ray of the left knee and tibia/fibula was normal.  The Veteran was diagnosed with lumbar spine degenerative osteoarthritis and spondylosis C4-5.  The Veteran was also diagnosed with left knee strain with surgical scars, left tibia and fibula strain, and history of left leg swelling as likely as not due to intermittent inflammation of the left knee. No nexus opinions were offered.

A September 2011 addendum was obtained to this examination report.  The Board notes that the examiner indicated in the addendum that there was some evidence of osteoarthritic changes-where, the Board is unable to gather from the opinion-noted in the record, though it appeared that such spontaneously resolved.  Also, after review of the VA treatment records from May 2008 through September 2011, the examiner was unable to find "reference of complaints in either area."  Thus, he concluded that it was less likely than not that the Veteran was suffering from any "significant disability" of his back and left leg at that time.  He further noted that it was his opinion that the Veteran "sustained an injury in 1966 leaving him with no permanent aggravation of his back or left leg."

The Board was uncertain what to make of this opinion, as it is internally inconsistent and appeared to indicate that there was a pre-existing back and left leg condition that was not aggravated by service, when the medical records clearly indicate no such previous back and left leg condition prior to military service.   Moreover, it did not appear to engage the actual findings of the February 2006 VA examination to render a diagnosis based on that evidence.  It also omitted the entire possibility that from February 2006 to May 2008, VA treatment records suggested some lumbar spine or left leg disorder which was diagnosable.  The Board additionally is unable to understand how osteoarthritis "spontaneously resolves."

As such, this claim was again remanded for further VA examinations, which were conducted in April 2014.  X-rays of the Veteran's left leg taken in March 2014 were completely normal.  X-rays of the Veteran's left knee showed mild chondromalacia patella and small joint effusion.  X-rays of the Veteran's spine taken in March 2014 showed severe lumbar spondylosis and mild L4-L5 anterolisthesis.  X-rays of the Veteran's left hip were normal.  An April 2014 MRI of the left hip was normal.  MRI of the Veteran's spine in April 2014 showed moderately severe L4-L5 central spinal stenosis, mild anterolisthesis, moderate to severe lower lumbar foraminal stenoses, worst at L4-S1, and L4-L5 left annulus tear.  On examination, the Veteran was diagnosed with a hip strain.  Left hip flexion was to 95 degrees.  The examiner however noted that this range of motion did not indicate a hip abnormality, as it was limited because of body habitus related to right knee and hip.  Palpation noted tenderness of the left hip.  Muscle strength testing was normal.  There was no evidence of ankylosis.  The Veteran was noted to use a brace and a cane for ambulation, as well as using a TENS unit for relief of pain.  The Veteran was also found to have chondromalacia of the left knee.  The Veteran reported this caused difficulty walking, and poor balance.  Left knee range of motion was 0 to 110 degrees.  Muscle strength and stability testing were both normal.  On examination, the Veteran was diagnosed with lumbar spondylosis, lumbar spondylolisthesis, and IVDS, left sciatic.  Range of motion of the back was to 90 degrees of flexion and 25 degrees of extension.  His back disability was noted to cause less movement than normal, pain, and instability of station.  No back muscle spasm or atrophy was noted.  Straight leg raising test was negative.  He was noted to have possible mild radiculopathy on the left side.  The Veteran's IVDS was noted to have not caused any incapacitating episodes.  The Veteran was found to have mild nerve problems of the left sciatic nerve.

The examiner indicated that, in his opinion, the Veteran's current back disability was not related to service.  In support of that opinion, the examiner indicated that the Veteran's separation examination noted no specific back injury, and he felt the Veteran's diagnosed back conditions were more likely a result of the natural aging process than an accident 60 years ago.

As to the Veteran's left leg condition, the examiner noted that the Veteran didn't have a specific left lower leg disability.  However, he indicated that, even if the Veteran's knee condition were considered, he did not find that condition likely related to service; in support of that opinion, the examiner noted that the Veteran's separation examination showed no evidence of a knee condition, and that the current findings were more likely related to overuse or an injury more recent than his time in service.  As to the Veteran's diagnosis of hip strain, the examiner also indicated that this was not likely related to service; in support of that statement the examiner indicated that the Veteran's separation examination showed no such injury, and that there was no evidence of this disability until many years after the Veteran's separation from service.

Thus, there is no medical evidence of record indicating that the Veteran has any current disability related to his in jeep accident.  Further, the medical evidence of record shows that the Veteran's current lumbar spine and left leg disabilities did not manifest until many years after service, and the medical etiology opinion evidence of record clearly indicates that these disabilities are not related to service.

The Board does not doubt that it is the Veteran's sincere belief that he has these disabilities secondary to service; however, as a lay person, he lacks the requisite medical knowledge to offer an etiological opinion as to complex medical causation issues such as the one in the instant case.  Thus, the Board finds his lay assertions of continuity less probative than the VA opinion discussed above, which considered his complaints, but also other factors, such as the nature and severity of the current disability in light of the length of time that had passed since the initial injury.

As such, the Board finds the preponderance of the evidence of record to be against these claims.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a left leg disorder is denied.




____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


